Case 19-34219-KRH         Doc 12    Filed 08/23/19 Entered 08/23/19 10:35:43            Desc Main
                                    Document     Page 1 of 4


                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 RICHMOND DIVISION

In re:                                                       Case No.: 19-34219-KRH
         David A. Klein
         5643 Winterleaf Drive
         N. Chesterfield, VA 23234
         SSN / ITIN: xxx-xx-4830
                        Debtor.                              Chapter 13


                          NOTICE OF MOTION(S) AND HEARING

      The above-named Debtor, by counsel, have filed a Motion to Impose and Extend the
Automatic Stay and a Motion for Expedited Hearing.

Your rights may be affected. You should read these papers carefully and discuss them with
your attorney, if you have one.

     NOTICE IS HEREBY GIVEN THAT A HEARING ON THIS MOTION WILL BE
HELD AT THE UNITED STATES BANKRUPTCY COURT, U.S. COURTHOUSE, 701
EAST BROAD STREET, COURTROOM 5000, RICHMOND, VIRGINIA, 23219, ON
AUGUST 28, 2019 AT 12:00 P.M.

       If you want to be heard on this matter, then prior to the date of the hearing, you or your
attorney must:

         1. File with the court, at the address below, a written response pursuant to Local Rule
            9013-1(H). If you mail your response to the Court for filing, you must mail it early
            enough so that the Court will receive it on or before the date stated above.

                               Clerk of Court
                               United States Bankruptcy Court
                               701 East Broad Street, Suite 4000
                               Richmond, VA 23219




         2. You must also mail a copy to:
                               Rich Law, PLC
                               1700 Huguenot Road, Suite B-4
                               Midlothian, VA 23113
Case 19-34219-KRH        Doc 12    Filed 08/23/19 Entered 08/23/19 10:35:43           Desc Main
                                   Document     Page 2 of 4



       3.             Attend the hearing scheduled above.

       If you or your attorney do not take these steps, the Court may decide that you do not
oppose the relief sought in the Motion and may enter an Order granting the requested relief.

                                             Respectfully submitted,

                                             David A. Klein
                                             By Counsel

                                             By: /s/ Richard C. Pecoraro
                                                    Counsel for Debtor



                            CERTIFICATE OF SERVICE

        I certify that on August 23, 2019, a copy of this Notice of Motion and Hearing has
been mailed electronically or via first class mail to the Chapter 13 Trustee, the United
States Trustee and all creditors as set forth on the attached mailing matrix.


                                             /s/ Richard C. Pecoraro
                                             Counsel for Debtor
Label Matrix forCase
                  local 19-34219-KRH
                        noticing       Doc 12
                                           United Filed
                                                  States 08/23/19
                                                         Bankruptcy CourtEntered 08/23/19 10:35:43       Desc Main
                                                                                          (p)CREDITORS BANKRUPTCY SERVICE
0422-3                                          Document
                                           701 East Broad Street   Page    3 of 4         PO BOX 800849
Case 19-34219-KRH                            Richmond, VA 23219-1888                        DALLAS TX 75380-0849
Eastern District of Virginia
Richmond
Wed Aug 21 16:41:32 EDT 2019
Affirm Inc                                   BB&T Corporation                               Bass & Associates
Affirm Incorporated                          Attn: Bankruptcy                               3936 E Fort Lowell Rd.
Po Box 720                                   Po Box 1847                                    Tucson, AZ 85712-1083
San Francisco, CA 94104-0720                 Wilson, NC 27894-1847


Capital One Auto Finance                     Chase Card Services                            Chesterfield County**
Attn: Bankruptcy                             Attn: Bankruptcy                               PO Box 40
Po Box 30285                                 Po Box 15298                                   Chesterfield, VA 23832-0903
Salt Lake City, UT 84130-0285                Wilmington, DE 19850-5298


Commonwealth of Virginia *                   (p)DELL FINANCIAL SERVICES                     Dell Financial Services LLC
Dept of Tax/ Legal Unit                      P O BOX 81577                                  Po Box 81607
P.O. Box 2156                                AUSTIN TX 78708-1577                           Austin, TX 78708-1607
Richmond, VA 23218-2156


First Command Bank                           First National Bank                            Ford Motor Credit Company *
P O Box 901041                               Attn: Bankruptcy                               12110 Emmet Street
Fort Worth, TX 76101-2041                    1620 Dodge St Mailstop 4440                    Omaha, NE 68164-4263
                                             Omaha, NE 68197-0002


Fulton Bank                                  Harley Davidson Financial                      Harley Davidson Financial
Po Box 4887                                  Attn: Bankruptcy                               Po Box 21829
Lancaster, PA 17604-4887                     Po Box 22048                                   Carson City, NV 89721-1829
                                             Carson City, NV 89721-2048


Haynes Home Furnishing                       Heather Klein                                  Internal Revenue Service *
Attention: Legal                             5643 Winterleaf Drive                          PO Box 7346
5324 Virginia Beach Boulevard                Richmond, VA 23234-2851                        Philadelphia, PA 19101-7346
Virginia Beach, VA 23462-1828


Kohls/Capital One                            Linoln Automotive Fin Srv                      Linoln Automotive Financial Services
Attn: Bankruptcy                             Attn: Bankruptcy                               Pob 542000
Po Box 30285                                 Po Box 542000                                  Omaha, NE 68154-8000
Salt Lake City, UT 84130-0285                Omaha, NE 68154-8000


McCabe, Weisberg & Conway                    Randolph Boyd Cherry & Vaughan                 Stephen C. Caspers
1727 King Street                             13 E. Main Street                              12451 Starcrest Dr, Ste 100
Suite 318                                    Richmond, VA 23219-2109                        San Antonio, TX 78216-2988
Alexandria, VA 22314-2700


Syncb/Care Credit                            (p)TIDEWATER FINANCE COMPANY                   USAA Federal Savings Bank
Attn: Bankruptcy                             P O BOX 13306                                  Attn: Bankruptcy
Po Box 965060                                CHESAPEAKE VA 23325-0306                       10750 Mcdermott Freeway
Orlando, FL 32896-5060                                                                      San Antonio,, TX 78288-1600
WEB Bank/DFS Case 19-34219-KRH                Doc 12    Filed
                                                  David A. Klein08/23/19 Entered 08/23/19 10:35:43       Desc
                                                                                          John P. Fitzgerald, IIIMain
1 Dell Way                                             Document
                                                  5643 Winterleaf Drive Page 4 of 4       Office of the US Trustee - Region 4 -R
Round Rock, TX 78682-7000                            N. Chesterfield, VA 23234-2851                       701 E. Broad Street, Ste. 4304
                                                                                                          Richmond, VA 23219-1849


Richard C. Pecoraro                                  Suzanne E. Wade
Rich Law, PLC                                        7202 Glen Forest Drive, Ste. 202
1700 Huguenot Rd.                                    Richmond, VA 23226-3770
Suite B4
Midlothian, VA 23113-2397



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


AAFES                                                Dell Financial Services LLC                          (d)Dell Financial Services, LLC
Attn: Bankruptcy                                     Attn: President/CEO                                  Resurgent Capital Services
Po Box 650060                                        Po Box 81577                                         PO Box 10390
Dallas, TX 75265-0060                                Austin, TX 78708-0000                                Greenville, SC 29603-0390


Tidewater Finance Co                                 End of Label Matrix
Attn: Bankruptcy                                     Mailable recipients    34
6520 Indian River Rd                                 Bypassed recipients     0
Virginia Beach, VA 23464-0000                        Total                  34
